Title: To James Madison from the Right Reverend James Madison, 11 April 1801
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Apl. 11h. 1801 Williamsburg
I have too entire a Confidence in the Purity of those Views which will direct the Measures of the Executive of the U. S.—to permit me to express a Wish, often to be heard. On the contrary, such is my Conviction of the Wisdom & Patriotism of our worthy President, that Nothing but the Apprehension of a particular Case, in which I feel the greatest Interest, could have induced me to solicit your Attention in any Thing which respects the Measures of Govt. Dr. Barraud, who is the Physician for the Marine Hospital of Norfolk, seems somewhat alarmed at a Report, that his Removal was contemplated, or, might take Place. As the real Merit of that Gentleman may not be known to the President, & as I am sure, he only wants to know Merit, to do Justice to it, I take the Liberty of mentioning to you, & thro’ you, if you find it requisite, to him; that I have known Dr Barraud intimately for 16 or 17 years; that a Man of more Humanity & Integrity does not live; that, in his Profession, both as a Physician & a Surgeon, he is excelled by few; that his Skill in both Respects places him among the best Practitioners; that his Industry & Attention are unwearied; & that as a Politician, he has ever been remarkable for his Moderation & Prudence. Tho’ I know, that Mr Jefferson will not regard what is merely personal, yet I will say, that Dr Barraud has ever expressed the highest Respects both for his Virtues & his Talents. Such was the political Temper of the Dr, that when he removed from this Place to Norfolk, to discharge the Duties of his Office, he was honoured there with the Term of Democrat. If a Party in Norfolk should seek to injure the Dr. in the Estimation of the Pr, be assured, they are Friends neither to the Administration of Mr Jefferson nor to the proper Discharge of those respective Offices, which the Genl Govt. has made necessary. There is not in the U. S. a Person, better qualified to the Discharge the Duties of the Marine Hospital, than it’s present Physician, & in a moral & political Point of View, he stands among our best Citizens.
I beg you to use this Letter in Behalf of the Dr., if requisite. Perhaps, it may be prudent, to know from the Pr, whether the Removal of him has been contemplated, in order to prevent Danger. If you can favour me with a Line, it will greatly oblige me—Dr Sir Yrs most sincerely & Affly
J Madison
 

   
   RC (DNA: RG 59, LAR, 1801–9). Misdated 20 Apr. in index to Letters of Application and Recommendation.



   
   Philip Barraud (1757–1830), a surgeon with Virginia troops during the Revolutionary War, afterward practiced medicine in Williamsburg, was a visiting physician to and then a director of the mental asylum there, and served as a member of the College of William and Mary Board of Visitors. He moved to Norfolk in 1799 (E. M. Barraud, Barraud: The Story of a Family [London, 1967], p. 38).


